Exhibit 10.91

CHENIERE ENERGY, INC.

FRENCH STOCK OPTION GRANT

Optionee:                             

 

I.         Grant Of French Option. As of the grant date (identified below),
Cheniere Energy, Inc. (the “Company”) hereby grants a French option (the
“option”) to the undersigned Optionee (the “Optionee”) to purchase the number of
shares of the Company’s common stock, $.003 par value per share, identified
below (the “common stock”), subject to the terms and conditions of this grant
(the “grant”) and the Company’s 2003 stock incentive plan, as amended by the
Addendum-France (the “plan”), which is incorporated herein in its entirety by
reference. The common stock, when issued to Optionee upon the exercise of the
option, shall be fully paid and nonassessable. The option is not an “incentive
stock option” as defined in section 422 of the internal revenue code.

 

II.         Definitions and Other Terms. All capitalized terms used herein shall
have the meanings set forth in the plan unless otherwise provided herein. The
following capitalized terms shall have those meanings set forth opposite them:

 

  A. Optionee:                                         

 

  B. Grant Date:                         , 20        .

 

  C. Shares subject to Options:                  shares of the Company’s Common
Stock.

 

  D. Option Price: $                 per share.

 

  E. Option Period:                         , 2007 through
                        , 2017 (until 12:00 p.m. central).

 

  F. Exercise: The Options may be exercise for              shares on the first
anniversary of the Grant Date, and for              shares on each subsequent
anniversary of the Grant Date until fully exercisable as follows:

 

      Date                                                          

Options

Exercisable

                        ,2007                                                   
                                                   ,2008                        
                                                             
                ,2009                                                         
                                             ,2010                              
                                                                               
         Total                                                  

 

1



--------------------------------------------------------------------------------

  G. Disposal: Notwithstanding the date of Exercise of the French Options, the
Shares resulting, transferred or allotted on the Exercise of a French Option may
not be disposed of by the Optionee before the fourth anniversary of the Grant
Date, save in the following circumstances:

 

  - Disability;

  - Involuntary retirement, provided that the Exercise takes place at least
three months prior to the date of retirement;

  - Death of the Optionee;

  - Dismissal or redundancy at the request of the Company, provided that the
Exercise has taken place at least three months prior to the notification of
termination.

 

III. Option Period. The option period shall begin on the grant date and
terminate on the          day of                         , 20         (the
“option expiration date”).

 

IV. Forfeiture of options; acceleration of vesting. If Optionee’s employment
with the Company or any subsidiary shall be terminated for any reason, any
options not then vested shall not vest (except as otherwise provided herein),
shall be forfeited back to the Company and shall be available for re-issuance
under the plan; provided, however, that any such options not then vested shall
vest upon (i) termination, removal or resignation of Optionee for any reason
within one (1) year from the effective date of a change of control, or
(ii) death or disability of Optionee. Optionee shall have six (6) months after
termination from employment during which to exercise any options which are
exercisable as of the date of termination whether through acceleration, as
provided above, or through the vesting schedule applicable to this grant. Any
options not exercised within such six-month period shall terminate, shall be
forfeited back to the Company and shall be available for re-issuance under the
Plan. Except as provided in Section II.G. above, Optionee shall not be entitled
to dispose of the Shares resulting, transferred or allotted with respect to an
option that has become exercisable in accordance with the above provisions
before the expiry of the fourth year from the date of Grant. The Company shall
have the right to take any action as may be necessary or appropriate to ensure
that the Optionee complies with such requirement.

 

V. Withholding of Taxes. Any issuance of common stock pursuant to the exercise
of an option shall not be made until appropriate arrangements satisfactory to
the Company have been made for payment of any tax amounts (federal, state, local
or other) that may be required to be withheld or paid by the Company with
respect thereto.

IN WITNESS WHEREOF, this Non-Qualified Stock Option Grant is executed this
         day of                         , 20        .

 

CHENIERE ENERGY, INC.

By:

    

Name:

    

Title:

    

717 Texas Avenue, Suite 3100

Houston, Texas 77002-4102

 

2



--------------------------------------------------------------------------------

Accepted and agreed this          day of                         , 20        .

 

“OPTIONEE”

By:

    

Name:

    

Title:

    

Address:

    

 

3